 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

 
THIS AGREEMENT is made on the __ day of March 2014
 
BETWEEN
 
(1)
THE PERSONS whose names and addresses are set out on the signature
pages  (collectively the “Vendors” and severally a “Vendor”); and

 
(2)
AXIOM OIL AND GAS CORP. a company incorporated under the laws of the State of
Nevada and whose registered office is at 1846 E. Innovation Park Dr., Oro
Valley, Arizona 85755 (the “Purchaser”).

 
 
WHEREAS:

 
(A)
The Company is a private company incorporated under the laws of Wyoming, further
particulars of which are set out in Schedule 1.

 
(B)
Details of the Vendors and the common shares of the Company (the “Sale Shares”)
held by them respectively are set out on the signature pages.

 
(C)
The Vendors wish to sell and the Purchaser wishes to purchase the whole of the
issued share capital of the Company in consideration for shares in the Purchaser
subject to the terms and conditions of this Agreement.

 
 
WHEREBY IT IS AGREED as follows:-

 
1
SALE AND PURCHASE

 
1.1
On and with effect from the date of this Agreement each of the Vendors
irrevocably agrees to sell with full title guarantee and the Purchaser agrees to
purchase the Sale Shares free from all Security Interests and together with all
rights attached or accruing to or in respect of the Sale Shares.  Each of the
Vendors confirms that he has the right to transfer legal and beneficial title to
the Sale Shares set opposite his name on the signature page.

 
1.2
The Purchaser shall be entitled to exercise all rights attached to or accruing
to the Sale Shares including, without limitation, the right to receive all
dividends, distributions or any return of capital declared, paid or made by the
Company on or after the date of this Agreement.

 
1.3
Each of the Vendors waives all rights of pre-emption over any of the Sale Shares
conferred upon him by the Articles of Incorporation of the Company or in any
other way.

 
1.4
Each of the Vendors covenants to the Purchaser that he has and will have full
power and authority to enter into and perform this Agreement and each of the
documents to be executed by him and delivered at Completion, each of which
constitute or when executed will constitute binding obligations on him.

 
 
 

--------------------------------------------------------------------------------

 
 
1.5
Each of the Vendors covenants to the Purchaser that:-

 
1.5.1
the Sale Shares set opposite his name in the third column of the signature page;

 
1.5.2
there is no Security Interest on, over or affecting the Sale Shares set opposite
his name in the third column of the signature page and at Completion there will
be no Security Interest on, over or affecting such Sale Shares and there is no
agreement or arrangement to give or create any such Security Interest and no
claim has been made by any person to be entitled to any of the foregoing;

 
1.5.3
he is entitled to transfer the full legal and beneficial ownership of the Sale
Shares set opposite his name in the third column of the signature page to the
Purchaser on the terms of this Agreement without the consent of any third party;
and

 
1.5.4
he is not bankrupt, has not proposed a voluntary arrangement with his creditors,
nor has he made or proposed any arrangement or composition with his creditors or
any class of his creditors.

 
1.6
Each of the covenants in Clauses 1.4 and 1.5 is subject to no qualification
whatsoever and no letter, document or other communication shall be deemed to
constitute disclosure for the purpose of the covenants contained in Clauses 1.4
and 1.5 and each Vendor hereby agrees to indemnify and keep indemnified the
Purchaser against any breach by such Vendor of any of his covenants in Clauses
1.4 and 1.5.

 
2.
Each of the Vendors separately and collectively represents and warrants that the
Company as of the date hereof that:

 
2.1 
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Wyoming. The Company has the requisite
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.

 
2.2
The authorized capital stock of Company consists of 300,000,000 shares of
Company Common Stock of which, as of April __, 2014, no more than 11,252,774
shares were issued and outstanding. All of the issued and outstanding shares of
Company Common Stock have been duly authorized and validly issued and are fully
paid, non-assessable and free of pre-emptive rights, with no personal liability
attaching to the ownership thereof.

 
2.3
Each of the Vendors is acquiring the Shares (as hereinafter defined in paragraph
3 herein) for its own account and not with a view to the distribution thereof in
violation of the Securities Act.


 
 

--------------------------------------------------------------------------------

 



2.4
Each of the Vendors understands that (i) the Shares have not been registered
under the Securities Act or any state securities laws, by reason of their
issuance by the Purchaser in a transaction exempt from the registration
requirements thereof and (ii) the Shares may not be sold unless such disposition
is registered under the Securities Act and applicable state securities laws or
is exempt from registration thereunder.

 
2.5
Each certificate representing a Share will bear a legend to the following effect
unless the Purchaser determines otherwise in compliance with applicable law:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”
 
3.
CONSIDERATION

 
The consideration for the sale of the Sale Shares sold by each Vendor shall be
the allotment and issue by the Purchaser of the number of common shares of the
Purchaser (the “Shares”) set opposite the name of such Vendor in the fourth
column of Schedule 1, credited as fully paid. In addition Purchaser agrees to
pay the Company $150,000 for the license to use the 3D seismic data.
 
4.             COMPLETION
 
4.1
Completion shall take place at the offices of the Company immediately following
the completion of a financing by the Purchaser for no less than $____________.

 
4.2
At Completion:

 
4.2.1
the Vendors shall deliver to the Purchaser duly executed transfers in respect of
the Sale Shares in favour of the Purchaser and share certificates for the Sale
Shares in the name of the relevant transferors or appropriate indemnities for
any lost Share Certificates;

 
4.2.2
the Vendors shall procure a board meeting of the Company to be held and subject
only to Completion occurring it shall be resolved that each of the transfers
relating to the Sale Shares shall be approved for registration and (subject only
to the transfers being duly stamped) the Purchaser registered as the holder of
the Sale Shares concerned in the register of members;

 

 
 

--------------------------------------------------------------------------------

 
 
4.2.3
the Purchaser shall be obliged to procure the allotment and issue to the
respective Vendors the Shares provided that the obligation to allot and issue a
Share to a Vendor shall be conditional upon the Purchaser (or its advisors) have
first received, in a form satisfactory to it (acting reasonably) such Compliance
Documents relating to the Vendor as the Purchaser (or its advisors) may
reasonably request; and

 
4.2.4
the Purchaser shall not be obliged to complete this Agreement unless the Vendors
comply fully with the requirements of this Clause 4.2.  This Clause shall not
limit the rights of the Purchaser under any other Clause of this Agreement.

 
5.
REMEDIES AND WAIVERS

 
5.1
No delay or omission by any party to this Agreement in exercising any right,
power or remedy provided by law or under this Agreement or any other documents
referred to in it shall:

 
5.1.1
affect that right, power or remedy; or

 
5.1.2
operate as a waiver thereof.

 
5.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

 
5.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.

 
6.             FURTHER ASSURANCE
 
Each of the Vendors shall from time to time at its own cost, on being required
to do so by the Purchaser, now or at any time in the future, do or procure the
doing of all such acts and/or execute or procure the execution of all such deeds
and documents as the Purchaser may reasonably require for perfecting the
transactions intended to be effected under or pursuant to this Agreement and
securing to the Purchaser the full benefit of the rights, powers and remedies
conferred on the Purchaser in this Agreement.
 
7.
ENTIRE AGREEMENT

 
This Agreement in the form signed by each of the parties constitutes the entire
agreement between the parties relating to the sale and purchase of the Sale
Shares. No party has relied on any representation made by any other party or any
other person except for any representation expressly set out in this Agreement
save that this Clause shall not limit liability for fraudulent
misrepresentation.  No future variation shall be effective unless made in
writing and signed by each of the parties.
 

 
 

--------------------------------------------------------------------------------

 
 
8
NOTICES



8.1
A notice under this Agreement shall only be effective if it is in writing.



8.2
Notices under this Agreement shall be sent to a party at its address as set out
in this Agreement provided further that a party may change its notice details on
giving notice to the other parties of the change in accordance with this
Clause.  That notice shall only be effective on the day falling five clear
Business Days after the notification has been received or such later date as may
be specified in the notice.

 
8.3
Any notice given under this Agreement shall, in the absence of earlier receipt,
be deemed to have been duly given as follows:-



8.3.1
if delivered personally, on delivery;



8.3.2
if sent by first class post, two clear Business Days after the date of posting.



8.4
Any notice given under this Agreement outside the hours of 9.30 am to 5.30 pm on
a working day in the place to which it is addressed shall be deemed not to have
been given until 9.30am on the next working day in such place.



9
ANNOUNCEMENTS



 
No announcement concerning the sale of the Sale Shares or any ancillary matter
shall be made by the Vendors without the prior written approval of the
Purchaser.

 
10.
COUNTERPARTS



 
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Agreement, but all the counterparts shall together constitute but one
and the same instrument.

 
11.
GENERAL

 
11.1
Failure by any party to exercise or enforce any right conferred by this
Agreement shall not be deemed to be a waiver of any such right nor operate so as
to bar the exercise or enforcement of such right or of any other right on any
other occasion.  A waiver of any default shall not constitute a waiver of any
subsequent default.

 
11.2
This Agreement is personal to the Purchaser who may not assign, transfer, hold
on trust, or otherwise deal with any of the property rights or obligations
transferred to it, including the Sale Shares, without the prior written consent
of each of the Vendors.

 

 
 

--------------------------------------------------------------------------------

 
 
11.3
If any part, term or provision of this Agreement not being of a fundamental
nature shall be held illegal or unenforceable, the validity or enforceability of
the remainder of this Agreement shall not be affected.

 
11.4
This Agreement may only be modified if such modification is in writing and
signed by a duly authorised representative of each party.

 
11.5
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided that
none of the parties hereto may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
party hereto.

 
12
 GOVERNING LAW AND JURISDICTION

 
 
 This Agreement shall be governed by and construed in accordance with the laws
of Nevada.  The Courts of Nevada are to have jurisdiction to settle any dispute
arising out of or in connection with this Agreement.

 
AS WITNESS whereof this Agreement has been signed by or on behalf of the parties
the day and year first before written.
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
 
 
Particulars of American Midwest Oil and Gas Corp.
 
EIN
:
462946205
Date of Incorporation
:
Feb-13
Place of Incorporation
:
Wyoming, USA
Address of office
:
2812 1st Ave. N., Suite 424, Billings, MT
59101-2312 USA
Authorised share capital
:
1000 common shares par value $0.001
Issued share capital
:
1000 common shares
Directors
:
Robert Knight, Ryan Kerr, Eric Johnson
Secretary
:
Robert Knight
Accounting reference date
:
___________
Auditors
:
___________


 
 

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE
 


 
Name
Address
Number of Common Sale Shares at par
Number of Shares
       

 


 
 
Date:           ____ day of ____________, 2014
 








__________________                                                          _________________
(Vendor)                                                                                     (Witness)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






